Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments filed on October 1, 2021.
Claims 1-2, 8, 14-16 and 29 were amended. Claim 17 was cancelled. Claims 1-16 and 18-29 are currently pending and have been examined.

Response to Arguments
Priority: Current applications priority to foreign application AU2017903183 is perfected as the continuation application PCT/AU2018/050843 includes a certified copy of the foreign application per 37 CFR §l.55(h).
Double Patenting: Double patenting rejection of claims 1 and 5 is withdrawn in light of arguments and amendments to independent claim 1 of co-pending application 16/445,611 that teach away from DTC storing script(s).
112(a): The 112(a) rejection of claims 14-29 is withdrawn in light arguments and substantive amendments.
112(b): The 112(b) rejection of claims 8, and 14-29 is withdrawn in light arguments and substantive amendments.
103(a). The Applicant’s arguments and amendments have been fully considered but are not persuasive.

As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-29.

Priority
7.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of parent Application No. AU2017903183, filed on 08/09/2017 has been filed in PCT/AU2018/050843 filed on 08/09/2018.

Claim Objections
Claim 15 is objected to for having minor informalities. The limitation the “apparatus operable with the VCP” in the “wherein” clause should be the “MCU 
Claim 18 is objected to for having minor informalities. Claim 18 is dependent on cancelled claim 17. The preamble should be amended to “Method of claim 16 [[17]]”. Appropriate correction is required.
Claim 19 is objected to for having minor informalities. The limitation the “apparatus operable with the VCP” in the “wherein” clause should be the “MCU 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16 and 18-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140214665 A1 (Lee) in view of US 20160104154 A1 (Milov)

As per claim 1, Lee teaches,
Apparatus on a Digital Transaction Card (DTC) (FIG. 3, item 130, ¶ [0019]-[0023] “a dummy card”),
a Digital Transaction Processing Unit (DTPU) operable (FIG. 3, item 132, ¶ [0019] “a smart card chip”),
wherein the DTC stores one or more scripts (¶ [0079] “smart card chip 132 may receive a control signal from user equipment 100 and erase the stored virtual payment card information from the memory in response to the control signal”), the DTC further operable to cause the DTPU to execute the one or more instructions (¶ [0070] “physical dummy payment card 130 erases the virtual payment card information stored in storages of smart card chip 132 and magnetic data output controller 134”).

Lee does not explicitly teach, however Milov teaches,
for executing an instruction from a standard command protocol (¶ [0028] “a Secure Element … current Global Platform standards”, ¶ [0032]),
each script including one or more instructions from the standard command protocol (¶ [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and 

As per claim 14, Lee teaches,
an apparatus on a Digital Transaction Card (DTC), the apparatus comprising a Digital Transaction Processing Unit (DTPU) operable and a Micro Controller Unit (MCU), wherein the DTC stores one or more scripts, the  DTC further operable to cause the DTPU to execute the one or more instructions, the method comprising (FIG. 3, item 130, 132, ¶ [0019]-[0023], [0070], [0079]),
operating the MCU causing the DTPU to execute the one or more instructions (¶ [0070]).

Lee does not explicitly teach, however Milov teaches,
for executing an instruction from a standard command protocol (¶ [0028], [0032]),
each script including one or more instructions from the standard command protocol (¶ [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and 

As per claim 2, combination of Lee and Milov teach all the lmitations of claim 1. Milov also teaches,
an off-card entity operable to provide the one or more scripts to the DTC (¶ [0051] “OpenWallet 100 verifies the trusted status of any third party application 200 before that application is allowed access to the secure element 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 3, combination of Lee and Milov teach all the limitations of claims 1 and 2. Milov also teaches,
wherein the off-card entity is a Trusted Service Manager (TSM) (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command 

As per claim 4, combination of Lee and Milov teach all the limitations of claims 1-3. Milov also teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 5, combination of Lee and Milov teach all the limitations of claim 1. Lee also teaches,
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP) (¶ [0054]), the apparatus operable with the VCP to cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058]).

As per claims 6 and 20, combination of Lee and Milov teach all the limitations of claims 1 and 14. Milov also teaches,
wherein the standard command protocol is the Global Platform Standard (GPS) (¶ [0026]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claims 7 and 21, combination of Lee and Milov teach all the limitations of claims 1 and 14. Lee also teaches,
wherein the DTC includes a Micro Controller Unit (MCU) (FIG. 3, item 133 or 134, ¶ [0044], ¶ [0070]).

As per claims 8 and 22, combination of Lee and Milov teach all the lmitations of claims 1 and 17 and 14 and 21. Lee also teaches, 
wherein the MCU is configured to emulate at least some functions of a digital transaction device, comprising an Automatic Teller Machine (ATM), a Point Of Sale (POS) terminal, or an Electronic Funds Transfer at Point Of Sale (EFTPOS) terminal  (¶ [0045] “Payment terminal 140”).

As per claims 9 and 23, combination of Lee and Milov teach all the limitations of claims 1 and 14. Lee also teaches,
wherein the DTC is operable to refresh one or more scripts (¶ [0096]).

As per claims 12 and 26, combination of Lee and Milov teach all the limitations of claims 1 and 14. Lee also teaches,
wherein the DTC is operable to be linked with a Data Assistance Device (DAD) for communication therebetween (FIG. 1, item 100, ¶ [0043]).

As per claims 13 and 27, combination of Lee and Milov teach all the limitations of claims 1 and 12 and 14 and 26. Lee also teaches,
wherein the DAD is any one of: a smartphone, a Personal Computer (PC), a tablet computing device, and a DTD adapted to operate as a DAD (¶ [0043], ¶ [0039] “a personal computer (PC)”).

As per claim 15, combination of Lee and Milov teach all the lmitations of claim 14. Milov also teaches,
wherein the apparatus further comprises software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), the apparatus operable with the VCP to cause the DTC to adopt the personality associated with the VCP, the method further comprising (¶ [0054]),
the MCU causing the DTPU to execute the one or more instructions to cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 16, combination of Lee and Milov teach all the limitations of claim 14. Milov also teaches,
a Trusted Service Manager (TSM) providing at least one script to the DTC (¶ [0051], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 18, combination of Lee and Milov teach all the limitations of claims 14 and 16. Milov also teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 19, combination of Lee and Milov teach all the limitations of claim 14. Lee also teaches,
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), the apparatus operable with the VCP to  cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058]).


Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milov in further view of US 20170171178 A1 (Reynders).

As per claims 10 and 24, combination of Lee and Milov teach all the limitations of claims 1 and 9, and 14 and 23. Combination of Lee and Milov do not expressly teach, however, Reynders teaches,
wherein the DTC refreshes the one or more scripts by resetting an anti-replay counter on each of the one or more scripts (¶ [0127], ¶ [0177]).


As per claim 11 and 25, combination of Lee, Milov, and Reynders teach all the limitations of claims 1, 9 and 10, and 14, 23, and 24. Reynders also teaches,
wherein the DTC obtains a current anti-replay counter value from the DTPU and uses the DTPU anti-replay counter value to calculate the anti-replay counter reset value for each of the one or more scripts (¶ [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a counter based replay prevention mechanism of Reynders in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card .


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milov in further view of US 20190139351 A1 (Chambero).

As per claim 28, combination of Lee and Milov teach all the limitations of claim 14. Combination of Lee and Milov do not explicitly teach, however, Chambero teaches,
receiving, from an issuing authority, the DTC configured to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because an issuer control mechanism improves security of a transaction card by compartmentalizing card control.

As per claim 29, combination of Lee and Milov teach all the limitations of claim 14. Combination of Lee and Milov do not explicitly teach, however, Chambero teaches, 
issuing, by an issuing authority, operating code, including software and/or firmware, to the DTC to enable the DTC to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because an issuer control mechanism improves security of a transaction card by compartmentalizing card control.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692